Exhibit 10.2
Javelin Pharmaceuticals, Inc.
125 CambridgePark Drive
Cambridge, Massachusetts 02140
June 5, 2008
VIA HAND DELIVERY
Daniel B. Carr, M.D.
935 Hammond Street
Chestnut Hill, MA 02467

  Re:   Amendment to Employment Agreement

Dear Dr. Carr,
     Reference is hereby made to that certain Employment Agreement (the
“Employment Agreement”), dated as of July 7, 2007, by and between Javelin
Pharmaceuticals, Inc. (the “Company”) and Daniel B. Carr, M.D. (the
“Executive”).
     In connection with the Executive’s removal from the position of Chief
Executive Officer of the Company effective March 3, 2008, and the Executive’s
subsequent appointment to the position of President of the Company effective
June 1, 2008, each of the undersigned hereby acknowledges and agrees that the
Employment Agreement is hereby amended, pursuant to Section 11(e) thereof, by
deleting all references in the Employment Agreement to “Chief Executive Officer”
and replacing all such references with “President”. The Employment Agreement is
amended with the understanding that the Executive will serve as President and
Chief Medical Officer of the Company under the same terms and conditions as
provided in the Employment Agreement.
     Except as specifically modified and amended herein, all terms and
conditions of the Employment Agreement shall remain unmodified and in full force
and effect. Please indicate your agreement to the terms of this letter by
countersigning this letter in the space provided below and returning your
original signed letter to the Company.

            Very truly yours,
      /s/ Martin J. Driscoll            Martin J. Driscoll      Chief Executive
Officer     

ACKNOWLEDGED AND AGREED
/s/ Daniel B. Carr, M.D.     
Daniel B. Carr, M.D.

